Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of  “means for applying an electrical signal …”,”means for determining a measured voltage….”, “means for determining a corrected measured voltage by suppressing…” and “means for determining, based on the corrected measured voltage, that the tested material includes a defect” as recited in claim 10 and the feature of “a control module ”  as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “a thermal induced voltage” is. It is also unclear under what conditions the thermal induced voltage is occurred in the measured voltage? Therefore the method step of :determining a corrected measured voltage …” is not well understood.
In claim 10, it is unclear what “a thermal induced voltage” is. It is also unclear under what conditions the thermal induced voltage is occurred in the measured voltage? Furthermore, it is unclear what  “means for applying an electrical signal …”,”means for determining a measured voltage….”, “means for determining a corrected measured voltage by suppressing…” and “means for determining, based on the corrected measured voltage, that the tested material includes a defect” comprise of. Are those means  shown in any of drawings.
In claim  12, it is unclear what “a thermal induced voltage” is. It is also unclear under what conditions the thermal induced voltage is occurred in the measured voltage? Furthermore, it is unclear what “a control module ” comprises of? Is it shown in  any of drawings?
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.

Searches were performed and no prior art was found to meet the limitations of the instant claims 1-13. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kelsey et al (Pat# 7,180,302) disclose Method And System For Determining Cracks And Broken Components In Armor.
Usui et al (Pat# 5,969,532) disclose Method Of Inspecting Crack In Ceramic Substrate.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867